Citation Nr: 0903430	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  03-29 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran had active service from May 1943 to October 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision, which denied 
service connection for prostate cancer, claimed as due to 
ionizing radiation.  The veteran filed a notice of 
disagreement (NOD) in February 2003, and the RO issued a 
statement of the case (SOC) in August 2003.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in October 2003.

In August 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO.  A 
transcript of the hearing is of record.

In November 2006, the Board remanded the claim on appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development.  After completing the requested 
development, the AMC continued the denial of the claim (as 
reflected in a September 2008 supplemental SOC (SSOC)), and 
returned this matter to the Board for further appellate 
consideration.  

In January 2009, the undersigned granted the motion of the 
veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran served on the U.S.S. Wharton and participated 
in Operation Crossroads during atmospheric nuclear testing 
between July 1, 1946 and July 25, 1946.

3.  The veteran is considered a radiation-exposed veteran, as 
he participated in a radiation-risk activity.

4.  Prostate cancer is not recognized by VA as being a 
disease specific to radiation-exposed veterans, but is 
recognized as a radiogenic disease.

5.  There is no competent medical evidence showing that 
prostate cancer was present in service or for many years 
thereafter, and the only competent opinion addressing the 
etiology of the veteran's prostate cancer weighs against the 
claim.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer, 
claimed as due to exposure to ionizing radiation, are not 
met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in pre-rating letters dated in February 2002 
and October 2002, the RO provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate the claim for service connection for prostate 
cancer, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The November 2002 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the October 2002 letter.  

Post rating, a March 2005 letter provided information 
specific to claims for radiogenic diseases.  A June 2007 
letter provided the veteran with information pertaining to 
the assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After 
issuance of the June 2007 letter, and opportunity for the 
veteran to respond, the September 2008 supplemental SOC 
(SSOC) reflects readjudication of the claim.  Hence, the 
veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the report of a November 2003 
VA examination.  The case was referred to the Under Secretary 
for Benefits for consideration; in conjunction with this 
referral, a dose estimate was obtained, as well as a medical 
opinion from the Under Secretary for Health.  Also of record 
and considered in connection with the appeal is the 
transcript of the veteran's August 2006 Board hearing, along 
with various statements submitted by the veteran and his 
representative and a fellow service person, on his behalf.  

The Board also finds that no additional RO action to further 
develop the record is warranted.  

In written argument submitted in January 2009, the veteran's 
representative asserted that the medical opinion upon which 
the opinion of VA's Compensation and Pension Service Director 
was based is inadequate.  The representative generally 
questioned the qualifications and credentials of the 
physician who provided the opinion (Lawrence R. Deyton, M.D., 
M.P.H.).  He also asserted that Dr. Deyton, as the designated 
representative of VA's Chief Public Health and Environmental 
Hazards Officer, and the Defense Threat Reduction Agency 
(DTRA) were simply guessing at the radiation dose and its 
effects on the veteran.  

With respect to qualifications of Dr. Deyton, the 
representative has presented no evidence that would lead the 
Board to conclude that Dr. Deyton is not properly qualified 
to provide a medical opinion.  In his opinion, Dr. Deyton 
gave no indication that he did not believe himself qualified 
to answer the question asked of him.  Nor did he hedge or 
otherwise qualify his response.  The Board has identified no 
internal inconsistencies or errors of fact in his opinion.  
As a medical professional, Dr. Deyton is presumed qualified 
as to matters of medical expertise.  In this case, there is 
no competent medical opinion that conflicts with that of Dr. 
Deyton.  As will be discussed in more detail below, neither 
the veteran nor his representative are competent to comment 
on matters requiring medical expertise.  The objection to the 
adequacy of Dr. Deyton's opinion is therefore unavailing.  

With respect to the representative's assertion that DTRA and 
the designated representative of VA's Chief Public Health and 
Environmental Hazards Officer are guessing at the radiation 
dose and its effects on the veteran, the Board simply notes, 
as will be discussed in more detail below, that the procedure 
for developing and adjudicating claims for radiogenic 
diseases is determined by VA regulations.  Neither DTRA nor 
Dr. Deyton stated or otherwise indicated that their responses 
were based on guesswork.  The representative's unsupported 
assertions do not persuade the Board that there is any 
deficiency in the opinions provided or in the application of 
controlling regulations.  

The Board also notes that, in an October 2008 letter,  the RO 
failed to follow the Board's remand instructions.  The 
veteran posits that the Board's instructions directed the RO 
to consider a "rebuttable presumption" arising from the 
fact that service connection has been granted for lung cancer 
as due to radiation exposure, that his prostate cancer was 
also caused by radiation.  The Board notes that there is no 
such presumption in governing law, and that the Board's 
remand instructions did not direct the RO to consider such a 
presumption.  The veteran's service-connected lung cancer 
falls under a different regulatory provision, as it is among 
the diseases listed in 38 C.F.R. § 3.309(d)(2).  That section 
does not raise a presumption with respect to any diseases not 
listed therein.  The Board notes that the remand did include 
a direction that the RO's adjudication of the claim should 
include consideration of the veteran's November 2002 request 
for an independent dose analysis.  However, in the remand, 
the Board cautioned the veteran that referral for such an 
independent analysis requires the presence in the record of a 
dose estimate from a credible source that is different than 
the dose data derived from official military records (i.e., 
the DTRA dose estimate).  

In this case, no such credible source dose estimate has been 
submitted by the veteran or on his behalf.  See 38 C.F.R. 
§ 3.311(a)(3).  As such, the Board concludes that, even 
assuming for the sake of discussion that its remand 
instructions were not followed with respect to consideration 
of an independent dose estimate, such error was harmless, as 
the prerequisites for obtaining such an estimate are not met.  
Therefore, to any extent that the RO erred in this regard, 
the veteran was not prejudiced thereby.  See Stegall v. West, 
11 Vet. App. 268 (1998).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).



II.  Service Connection

Service records demonstrate that the veteran participated in 
Operation Crossroads, which involved atmospheric detonation 
of a nuclear device, and that he was exposed to ionizing 
radiation while aboard the U.S.S. Wharton.  It is his 
essential contention that he incurred prostate cancer as a 
result of his exposure to radiation during Operation 
Crossroads.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (Wes 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 11 Vet. App. 284, 289 (1998).

First, if a veteran exposed to radiation during active duty 
later develops one of the diseases listed in 38 C.F.R. § 
3.309(d)(2), a rebuttable presumption of service connection 
arises.  See 38 U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008). These diseases are 
ones in which the VA Secretary has determined that a positive 
association with radiation exposure exists.  Prostate cancer 
is not among these diseases.  See 38 C.F.R. § 3.309(d)(2)(i-
xxi) (2008).  The first method is therefore not applicable in 
this case.

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that may 
be induced by ionizing radiation, either listed at 38 C.F.R. 
§ 3.311(b)(2) or established by competent scientific or 
medical evidence to be radiogenic disease), if the VA 
Undersecretary for Benefits determines that a relationship in 
fact exists between the disease and the veteran's exposure in 
service.  Prostate cancer is among these listed diseases (see 
38 C.F.R. § 3.311(b)(2)(i- xxiv) (2008)).

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  In this case, there is no competent evidence 
purporting to relate the onset of prostate cancer to injury 
or disease in service.  Moreover, the veteran and his 
representative indicated during the Board hearing that 
service connection had not been sought or shown under the 
first or the third method.  See hearing transcript at pp. 9, 
10.  The Board's focus thus turns to the second method, which 
will now be addressed.  

As indicated, the veteran's service personnel records reflect 
that he participated in "Operation Crossroads" on board the 
U.S.S. Wharton during atomic bomb testing between July 1 and 
25, 1946.  This makes the veteran a radiation-exposed 
veteran, as he participated in a radiation-risk activity as 
defined by 38 C.F.R. § 3.309(d)(3).  Pursuant to 38 C.F.R. 
§ 3.311(b), when a veteran exposed to ionizing radiation 
subsequently develops a radiogenic disease that manifests 
within a specified time period, and claims service connection 
based on such exposure, "before its adjudication the claim 
will be referred to the Under Secretary for Benefits for 
further consideration."  38 C.F.R. §§ 3.311(b)(1)(i), (ii), 
(iii).  The veteran's prostate cancer manifested more than 
five years after exposure and so falls within the specified 
time period.  38 C.F.R. § 3.311(b)(5)(iv).

This case was remanded in November 2006 to ensure that the 
procedures set forth under 38 C.F.R. § 3.311 were properly 
executed, and to ensure that the veteran had ample 
opportunity to submit or identify evidence supportive of his 
claim.  In June 2008, a dose estimate was provided by DTRA in 
compliance with 38 C.F.R. § 3.311 (a)(2)(i), based on a 
detailed review of facts and circumstances specific to the 
veteran's service, including the veteran's own description of 
his service.  The doses which the veteran could have received 
during his participation in Operation Crossroads were 
determined to be not more than 18 rem external gamma dose; 
0.5 rem external neutron dose; 4.5 rem internal committed 
dose to the prostate (alpha); and 2 rem internal committed 
dose to the prostate (beta plus gamma).  

After receiving the radiation dose assessment from the DTRA, 
the veteran's claims file was forwarded to VA's Director of 
the Compensation and Pension Service for review.  In August 
2008, an advisory medical opinion was obtained from the Under 
Secretary for Health in accordance with 38 C.F.R. § 3.311 
(c)(1).  That opinion, provided by Lawrence R. Deyton, M.D., 
M.P.H., considered worst case upper bounds to provide the 
veteran "maximum benefit of the doubt," based on a 
screening procedure for radiation dose assessments 
recommended by the Veterans' Advisory Board on Dose 
Reconstruction.  It was estimated that veterans of 
atmospheric testing at Operation Crossroads at the Pacific 
Proving Ground could have received a dose to the prostate of 
not more than 26.5 rem.  This estimate was based on worst-
case parameters and assumptions, "not all of which this 
veteran may have encountered."  In view of the estimate, it 
was the opinion of the Under Secretary for Health that it is 
"unlikely that the veteran's prostate cancer can be 
attributed to ionizing radiation exposure while in military 
service."

In a September 2008 opinion, the Director, Compensation and 
Pension Service advised that there is no reasonable 
possibility that the veteran's prostate cancer can be 
attributed to exposure to ionizing radiation during Operation 
Crossroads.  The Director indicated that the veteran began 
smoking cigarettes at age 18 and continued smoking until 1992 
or 1993, and that his paternal grandfather died of prostate 
cancer.  

The Board notes that while the opinion of Dr. Deyton was not 
based on the DTRA dose estimate, the dosage of 26.5 rem 
assumed by Dr. Deyton was well in excess of that found by 
DTRA.  The only other medical opinion that specifically 
addresses the etiology of the veteran's prostate cancer is 
that rendered by VA examiner in November 2003.  That opinion 
was based on an earlier dose estimate of 3.72 rem, which was 
based on a Defense Department report pertaining to 
participants in Operation Crossroads.  It was the opinion of 
the examiner that the veteran's cancer of the prostate was 
"not as likely as not to be due to ionizing radiation."

In sum, the competent medical opinion evidence of record is 
decidedly against a relationship between the veteran's 
prostate cancer and radiation exposure in service.  

In addition to the medical evidence addressed above, in 
considering the veteran's claim, the Board has also 
considered the oral and written assertions of he veteran, as 
well as those advanced by a shipmate and his representative, 
on his behalf. However, none of this evidence provides a 
basis for allowance of either claim. 

The veteran has submitted numerous written statements in 
support of his claim that his prostate cancer resulted from 
his exposure to radiation.  These statements are supported by 
written argument submitted by his representative.  In his NOD 
and other written statements, the veteran has generally 
questioned the basis and methodology used by VA in obtaining 
dose estimates and medical opinions in his case.  The Board 
simply reiterates that the procedure for developing claims 
for radiogenic diseases are established by VA regulations.  
In this case, the Board concludes that the proper procedure 
has been followed.  

Apparently central to the veteran's contentions with respect 
to the dose estimate in particular is that they consider only 
his direct participation in Operation Crossroads, and do not 
consider his prolonged exposure to the U.S.S. Wharton itself, 
which he assumes would have absorbed radiation from the 
nuclear tests.  However, the dose estimate obtained in June 
2008 was not based solely on the veteran's presence at the 
nuclear test, but was specifically based on his statements 
regarding the circumstances of his exposure.  Notably, among 
the factors considered in preparing the estimate, DTRA 
included the number of hours the veteran spent topside during 
the tests, that he was on deck at the time of the 
detonations, that he was granted shore liberty for 6 to 8 
hours at a time to Bikini Atoll, that he frequently went on 
shore liberty to the beer hut and swimming areas, that he 
slept in the forward hold of the ship below the waterline, 
where most of the radiation accrued, that he drank, bathed, 
cooked, and washed clothes in contaminated water, that the 
ship was quarantined in September 1946 while the hull was 
scrubbed, and that he continued to be exposed to radiation 
for the entire time he remained aboard the U.S.S. Wharton, 
until January 1947.  In short, there appears no doubt that 
the dose estimate prepared by DTRA included consideration of 
the specific details of the veteran's exposure.  

The veteran has submitted several articles documenting the 
history of the U.S.S. Wharton during Operation Crossroads 
(factors which are not in dispute).  However, these articles 
are general in nature and not specific to the veteran's 
situation; they do not establish a radiation dose for the 
veteran, nor do they purport to establish a link between the 
veteran's prostate cancer and his exposure to radiation in 
service.  The Board accordingly finds that the probative 
value of this evidence is negligible. 

A statement, received in November 2006, from a fellow 
shipmate of the veteran (C.E.G.), attests to the veteran's 
presence on the Wharton in July 1946, and describes his own 
health problems, as well as those of another shipmate, 
attributed by C.E.G. to radiation exposure aboard the 
Wharton.

As indicated above, the claim herein decided turns on a 
medical matter-specifically, the question of whether there 
exists a medical nexus between the veteran's prostate cancer 
and radiation exposure-a matter within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As laypersons, the veteran, his 
former shipmate and his representative simply are not shown 
to possess appropriate medical training and expertise to 
competently render a probative opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  As such, the lay assertions in this regard have 
no probative value.

For all the foregoing reasons, the Board concludes that 
service connection for prostate cancer, as due to radiation 
exposure, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).*


ORDER

Service connection for prostate cancer, claimed as due to 
exposure to ionizing radiation, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


